Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 1 of 9
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 2 of 9




               /s/ John Rafferty                      9/30/20
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 3 of 9
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 4 of 9
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 5 of 9
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32     Desc Main
                             Document      Page 6 of 9




                                        /s/ John Rafferty       9/30/20
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 7 of 9
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 8 of 9
Case 20-69284-jwc   Doc 10   Filed 09/30/20 Entered 09/30/20 22:47:32   Desc Main
                             Document      Page 9 of 9
